UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4807


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVINDA TONNELLIS BARBER, a/k/a T Barber,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:09-cr-00207-CMC-4)


Submitted:   September 2, 2010           Decided:   September 21, 2010


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant.
James Chris Leventis, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Davinda      Tonnellis             Barber        appeals    his    conviction      and

262 month sentence for one count of conspiracy to possess with

intent to distribute and distribute more than five kilograms of

cocaine and more than 50 grams of cocaine base in violation of

21    U.S.C.    §§     841(a)(1),            (b)(1)(A);           846   (2006).         Counsel   has

filed    a     brief       in    this        court         in   accordance       with    Anders    v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious         issues           for    appeal          but    questioning      whether        the

district       court       properly          accepted           Barber’s     guilty       plea     and

imposed a reasonable sentence.                         Barber was advised of his right

to file a pro se supplemental brief, but has not done so.

               Upon review of the transcript of the Fed. R. Crim. P.

11 hearing, we conclude that the district court complied with

the    requirements             of    Rule       11.        Further,      the     district       court

properly calculated the advisory Guidelines range and imposed a

sentence at the bottom of the applicable Guidelines range.                                         The

record establishes that Barber’s sentence is procedurally and

substantively reasonable.                        See Gall v. United States, 552 U.S.

38,    128     S.    Ct.    586,           597    (2007)        (providing       that    review    of

sentence is for abuse of discretion).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore deny Barber’s motion to extend the time to

                                                       2
file    his   pro   se   supplemental     brief     and    affirm    the    district

court’s judgment.        This court requires that counsel inform her

client, in writing, of his right to petition the Supreme Court

of the United States for further review.                  If the client requests

that a petition be filed, but counsel believes that such filing

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on the client.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented       in    the    materials

before   the    court    and   argument     would   not     aid    the    decisional

process.

                                                                            AFFIRMED




                                        3